As filed with the Securities and Exchange Commission on August 27, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2007 Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. Chase Growth Fund Schedule of Investments at June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 96.9% Aerospace/Aircraft - 1.4% 66,800 Precision Castparts Corp. $ 8,106,848 Asset Management - 1.3% 56,300 Franklin Resources, Inc. 7,458,061 Beverage - 8.0% 460,600 The Coca-Cola Co. 24,093,986 359,400 PepsiCo, Inc. 23,307,090 47,401,076 Biotechnology - 4.0% 607,600 Gilead Sciences, Inc.* 23,556,652 Chemicals - Fertilizers - 1.3% 101,400 Potash Corporation of Saskatchewan Inc. 7,906,158 Chemicals - Specialty - 2.4% 194,800 Praxair, Inc. 14,023,652 Computer Hardware - 6.8% 1,241,300 EMC Corp.* 22,467,530 390,600 Hewlett-Packard Co. 17,428,572 39,896,102 Computer - Networking - 4.1% 870,300 Cisco Systems, Inc.* 24,237,855 Computer Software & Services - 6.5% 893,700 Microsoft Corp. 26,337,339 615,000 Oracle Corp.* 12,121,650 38,458,989 Conglomerates - 4.1% 338,800 United Technologies Corp. 24,031,084 Defense - 9.3% 294,000 General Dynamics Corp. 22,996,680 156,300 Lockheed Martin Corp. 14,712,519 241,800 Rockwell Collins, Inc. 17,080,752 54,789,951 Energy/Integrated - 4.8% 336,400 Exxon Mobil Corp. 28,217,232 Energy/Oil Service - 1.6% 110,000 Schlumberger Ltd. 9,343,400 Financial/Information Services - 2.0% 170,700 The McGraw-Hill Companies, Inc. 11,621,256 Insurance - Life - 5.2% 121,600 Hartford Financial Services Group, Inc. 11,978,816 139,200 Lincoln National Corp. 9,876,240 134,700 Metlife, Inc. 8,685,456 30,540,512 Leisure Time - 3.5% 609,000 Walt Disney Co. 20,791,260 Machinery - 5.4% 128,200 Danaher Corp. 9,679,100 182,000 Deere & Co. 21,974,680 31,653,780 Medical Products - 6.9% 157,100 Baxter International, Inc. 8,851,014 193,500 St. Jude Medical, Inc.* 8,028,315 188,100 Stryker Corp. 11,867,229 137,900 Zimmer Holdings, Inc.* 11,706,331 40,452,889 Restaurants - 4.0% 470,800 McDonald's Corp. 23,897,808 Retail - Drug Stores - 1.0% 170,100 CVS/Caremark Corp. 6,200,145 Semiconductors - 1.0% 138,100 NVIDIA Corp.* 5,704,911 Service Companies - 3.3% 461,000 Accenture Ltd. - Class A 19,772,290 Technology/Miscellaneous - 1.3% 104,300 Garmin Ltd. 7,715,071 Wireless Telecommunication - 7.7% 397,900 America Movil SAB de CV - ADR 24,641,947 255,200 China Mobile Ltd. - ADR 13,755,280 112,000 Mobile TeleSystems - ADR* 6,783,840 45,181,067 TOTAL COMMON STOCKS (Cost $500,021,295) 570,958,049 SHORT-TERM INVESTMENTS - 3.0% 17,426,319 Federated Cash Trust Treasury Money Market Fund 17,426,319 TOTAL SHORT-TERM INVESTMENTS (Cost $17,426,319) 17,426,319 Total Investments in Securities (Cost $517,447,614) - 99.9% 588,384,368 Other Assets in Excess of Liabilities - 0.1% 791,730 NET ASSETS - 100.0% $ 589,176,098 ADR - American Depositary Receipt * Non-income producing security. The cost basis of investments for federal tax purposes at June 30, 2007 was as follows**: Cost of investments $ 517,494,697 Gross unrealized appreciation $ 74,401,156 Gross unrealized depreciation -3,511,485 Net unrealized appreciation $ 70,889,671 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Chase Mid-Cap Growth Fund Schedule of Investments at June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 99.0% Aerospace/Aircraft - 2.7% 6,700 Precision Castparts Corp. $ 813,112 Apparel - 5.8% 13,200 Phillips-Van Heusen Corp. 799,524 10,200 VF Corp. 934,116 1,733,640 Asset Management - 1.5% 15,400 SEI Investments Co. 447,216 Auto/Auto Parts - 2.0% 16,000 O'Reilly Automotive, Inc.* 584,800 Business Services - 1.1% 5,400 Portfolio Recovery Associates, Inc.* 324,108 Chemicals - Specialty - 5.4% 21,900 Airgas, Inc. 1,049,010 13,500 Sigma-Aldrich Corp. 576,045 1,625,055 Computer Software & Services - 3.8% 9,400 Autodesk, Inc.* 442,552 12,600 MICROS Systems, Inc.* 685,440 1,127,992 Containers - 2.7% 15,400 Ball Corp. 818,818 Defense - 4.7% 3,200 Alliant Techsystems Inc.* 317,280 15,300 Rockwell Collins, Inc. 1,080,792 1,398,072 Educational Services - 1.6% 4,100 ITT Educational Services, Inc.* 481,258 Electrical Equipment - 5.4% 20,700 Ametek, Inc. 821,376 10,700 Anixter International, Inc.* 804,747 1,626,123 Energy/Oil & Gas Exploration & Production - 1.2% 9,200 Range Resources Corp. 344,172 Energy/Oil Service - 4.5% 14,700 ENSCO International Inc. 896,847 4,300 National Oilwell Varco, Inc.* 448,232 1,345,079 Finance/Banks - 5.8% 16,000 Northern Trust Corp. 1,027,840 22,600 Synovus Financial Corp. 693,820 1,721,660 Finance/Information Services - 1.5% 10,000 Equifax Inc. 444,200 Health Care Benefits - 2.5% 8,100 WellCare Health Plans, Inc.* 733,131 Health Care Services - 4.0% 9,300 Humana, Inc.* 566,463 8,000 Laboratory Corporation of America Holdings* 626,080 1,192,543 Household Products - 3.1% 19,000 Church & Dwight Co., Inc. 920,740 Information Services - 5.9% 15,900 Fidelity National Information Services, Inc. 863,052 16,000 Fiserv, Inc.* 908,800 1,771,852 Internet Retail - 2.6% 11,400 Priceline.com, Inc.* 783,636 Machinery - 2.5% 12,000 Oshkosh Truck Corp. 755,040 Medical Products - 2.4% 17,400 St. Jude Medical, Inc.* 721,926 Office Equipment - 2.1% 33,900 Xerox Corp.* 626,472 Railroad - 1.8% 12,100 CSX Corp. 545,468 Real Estate Operations - 1.5% 3,900 Jones Lang LaSalle Inc. 442,650 Restaurants - 2.5% 16,900 Darden Restaurants, Inc. 743,431 Retail - Apparel - 1.9% 13,700 Aeropostale, Inc.* 571,016 Retail - Department Store - 2.9% 17,100 Nordstrom, Inc. 874,152 Retail - Specialty - 1.8% 9,500 Dick's Sporting Goods, Inc.* 552,615 Service Companies - 4.5% 4,500 Huron Consulting Group Inc.* 328,545 23,100 Stericycle, Inc.* 1,027,026 1,355,571 Technology/Miscellaneous - 2.5% 9,900 Garmin Ltd. 732,303 Telecommunication Equipment - 2.1% 11,400 Harris Corp. 621,870 Utilities - Electric/Gas - 2.7% 14,600 Energen Corp. 802,124 TOTAL COMMON STOCKS (Cost $25,004,828) 29,581,845 SHORT-TERM INVESTMENTS - 0.9% 262,317 Federated Cash Trust Treasury Money Market Fund 262,317 TOTAL SHORT-TERM INVESTMENTS (Cost $262,317) 262,317 Total Investments in Securities (Cost $25,267,145) - 99.9% 29,844,162 Other Assets in Excess of Liabilities - 0.1% 40,647 NET ASSETS - 100.0% $ 29,884,809 * Non-income producing security. The cost basis of investments for federal tax purposes at June 30, 2007 was as follows**: Cost of investments $ 25,267,145 Gross unrealized appreciation $ 4,638,335 Gross unrealized depreciation -61,318 Net unrealized appreciation $ 4,577,017 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)/s/ Eric M. Banhazl Eric M. Banhazl, President Date8/22/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Eric M. Banhazl Eric M. Banhazl, President Date8/22/2007 By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer Date8/22/2007 * Print the name and title of each signing officer under his or her signature.
